    Case: 1:17-cv-00680 Document #: 71 Filed: 01/31/19 Page 1 of 1 PageID #:338




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SLAWOMIR T. BOZKO, on behalf of                )
himself and other similarly situated           )
individuals,                                   )
                                               )
                       Plaintiff,              )       Case No. 17-cv-00680
                                               )
v.                                             )       Magistrate Judge Finnegan
LAS HARDWOOD, INC., LAS                        )
HARDWOODS B, LLC, LAS                          )
TRANSPORT LLC, SLAWOMIR                        )
BIALON, and PRZEMYSLAW BIALON                  )
                                               )
               Defendants.                     )

            JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE
          TO CONVERT TO DISMISSAL WITH PREJUDICE ON JUNE 1, 2019

       Plaintiff Slawomir T. Bozko and Defendants LAS Hardwoods, Inc., LAS Hardwoods B,

LLC, LAS Transport, LLC, Slawomir Bialon and Przemyslaw Bialon (collectively “Defendants”),

by their respective attorneys, having settled this matter, hereby stipulate to the dismissal of this

lawsuit without prejudice, to convert to a dismissal with prejudice on June 1, 2019 unless a motion

is brought on or before that date to reinstate the case. The dismissal with prejudice will be of all of

Plaintiffs’ claims that were brought in this action against Defendants pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its own fees and costs except as otherwise

agreed in the parties settlement agreement.

                               Respectfully Submitted,
For Plaintiff:                                             For Defendants:
s/Christopher J. Williams                                  s/Adam Augustynski
Christopher J. Williams                                    Adam Augustynski, Esq.
Workers’ Law Office, P.C.                                  Attorney-at-Law
53 W. Jackson Blvd, Suite 701                              5850 W. Bryn Mawr Ave.
Chicago, IL 60604                                          Chicago, IL 60646

Dated: January 31, 2019
